Exhibit 10.1
FORM OF DEFERRED STOCK UNIT GRANT NOTICE
UNDER THE
COREPOINT LODGING INC.
2018 OMNIBUS INCENTIVE PLAN
(Non-Employee Director)


CorePoint Lodging Inc. (the “Company”), pursuant to its 2018 Omnibus Incentive
Plan, as it may be amended and restated from time to time (the “Plan”), hereby
grants to the Participant set forth below the number of Deferred Stock Units set
forth below. The Deferred Stock Units are subject to all of the terms and
conditions as set forth herein, in the Deferred Stock Unit Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.
Participant: [Insert Participant Name]
Grant Date:  [Insert Grant Date]
Number of
Deferred Stock Units:  [Insert No. Deferred Stock Units Granted, calculated as
25% of the sum of (x) $65,000 and (y) any applicable chairperson fees ($25,000 –
Audit Committee and Capital Committee; $10,000 – Compensation Committee and
Nominating and Corporate Governance Committee; $25,000 – Non-Executive
Chairperson) / (closing price on June 30, 2020, September 30, 2020, December 31,
2020 or March 31, 2021, as applicable, with respect to the applicable quarter)]


Vesting Schedule: Fully vested as of Grant Date.
Settlement of
Deferred Stock Units: Deferred Stock Units shall be subject to deferred
settlement as set forth in Section 4 of the Deferred Stock Unit Agreement.


* * *






--------------------------------------------------------------------------------



COREPOINT LODGING INC.   


________________________________ 
By: Mark M. Chloupek
Title: General Counsel


[Signature Page to Non-Employee Director Deferred Stock Unit Award]

--------------------------------------------------------------------------------

         
THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS DEFERRED STOCK UNIT
GRANT NOTICE, THE DEFERRED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF DEFERRED STOCK UNITS HEREUNDER, AGREES TO BE BOUND BY
THE TERMS OF THIS DEFERRED STOCK UNIT GRANT NOTICE, THE DEFERRED STOCK UNIT
AGREEMENT AND THE PLAN.1


PARTICIPANT


________________________________




1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereto.
[Signature Page to Non-Employee Director Deferred Stock Unit Award]


--------------------------------------------------------------------------------



DEFERRED STOCK UNIT AGREEMENT
UNDER THE
COREPOINT LODGING INC.
2018 OMNIBUS INCENTIVE PLAN


Pursuant to the Deferred Stock Unit Grant Notice (the “Grant Notice”) delivered
to the Participant (as defined in the Grant Notice), and subject to the terms of
this Deferred Stock Unit Agreement (this “Deferred Stock Unit Agreement”) and
the CorePoint Lodging Inc. 2018 Omnibus Incentive Plan, as it may be amended and
restated from time to time (the “Plan”), CorePoint Lodging Inc. (the “Company”)
and the Participant agree as follows. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.
1.Grant of Deferred Stock Units. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant the number
of Deferred Stock Units provided in the Grant Notice. The Company may make one
or more additional grants of Deferred Stock Units to the Participant under this
Deferred Stock Unit Agreement by providing the Participant with a new Grant
Notice, which may also include any terms and conditions differing from this
Deferred Stock Unit Agreement to the extent provided therein. The Company
reserves all rights with respect to the granting of additional Deferred Stock
Units hereunder and makes no implied promise to grant additional Deferred Stock
Units. Deferred Stock Units shall be treated as filly vested Restricted Stock
Units for all purposes under the Plan. 
2.Vesting. Subject to the conditions contained herein and in the Plan, the
Deferred Stock Units shall vest as provided in the Grant Notice. With respect to
any Deferred Stock Units, the period of time that such Deferred Stock Units
remains subject to vesting shall be its Restricted Period.
3.Dividend Equivalents. The Deferred Stock Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock. Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market Value equal to the amount of such
applicable dividends, and shall be shall be payable at the same time as the
Deferred Stock Units are settled in accordance with Section 4 below. In the
event that any Deferred Stock Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Deferred Stock Units.
4.Settlement of Deferred Stock Units. Notwithstanding the provisions of Section
8(d)(ii) of the Plan, in lieu of settlement of the vested Deferred Stock Units
upon the expiration of the Restricted Period, such vested Deferred Stock Units
shall be settled in accordance with Section 8(d)(ii) of the Plan on the earliest
to occur of (i) a Change in Control, (ii) the date of the Participant’s
Termination (or, if later, the date of the Participant’s “separation from
service” within the meaning of Section 409A of the Code), or (iii) the annual
meeting of the Company’s shareholders occurring in 2023 (and in no event later
than July 1, 2023).
5.Treatment of Deferred Stock Units Upon Termination. Unless otherwise provided
by the Committee, in the event of the Participant’s Termination for any reason:
(a)all vesting with respect to the Deferred Stock shall cease (after taking into
account any vesting of Deferred Stock as set forth in the Grant Notice); and



--------------------------------------------------------------------------------

         
(b)the unvested Deferred Stock Units shall be forfeited to the Company by the
Participant for no consideration as of the date of such Termination.
6.Company; Participant.
(a)The term “Company” as used in this Deferred Stock Unit Agreement with
reference to employment shall include the Company and its subsidiaries.
(b)Whenever the word “Participant” is used in any provision of this Deferred
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Deferred Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
7.Non-Transferability. The Deferred Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Deferred Stock Units, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Deferred Stock Units shall terminate and become of no
further effect.
8.Rights as Stockholder; Legend. The provisions of Sections 8(b) and 8(e) of the
Plan are incorporated herein by reference and made a part hereof.
9.Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.
10.Notice. Every notice or other communication relating to this Deferred Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company General Counsel, and
all notices or communications by the Company to the Participant may be given to
the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
11.No Right to Continued Service. This Deferred Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.
12.Binding Effect. This Deferred Stock Unit Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.
13.Section 409A. It is intended that the Deferred Stock Units granted hereunder
shall be compliant with Section 409A of the Code and shall be interpreted as
such.



--------------------------------------------------------------------------------

         
14.Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Deferred Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
15.Governing Law. This Deferred Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Deferred Stock Unit Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Deferred Stock Unit Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Maryland.
16.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Deferred Stock Unit Agreement,
the Plan shall govern and control.

